Case 2:11-cv-12452-SJM-KGA ECF No. 44, PageID.1210 Filed 04/06/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 JOHN DAVID KARWAT, II,
                                          Case No. 2:11-cv-12452
            Plaintiff,
                                          HONORABLE STEPHEN J. MURPHY, III
 v.

 COMMISSIONER OF SOCIAL
 SECURITY,

            Defendant.
                                    /

                    ORDER ADOPTING REPORT
        AND RECOMMENDATION [43], AND GRANTING IN PART
       PLAINTIFF'S MOTIONS FOR ATTORNEY'S FEES [30, 36, 38]

      After the case was remanded, Plaintiff moved for attorney's fees. ECF 30, 36,

38. The Court referred the matter to Magistrate Judge Kimberly G. Altman. ECF 39.

The magistrate judge issued a Report and Recommendation ("Report") suggesting

that the Court grant in part Plaintiff's motions and that Plaintiff's counsel be

awarded $3,569.13 in attorney's fees for work performed under 42 U.S.C. § 406(b).

ECF 43, PgID 1209. Federal Rule of Civil Procedure 72(b) governs review of a

magistrate judge's report and recommendation. De novo review of the magistrate

judge's findings is required only if the parties "serve and file specific written

objections to the proposed findings and recommendations." Fed. R. Civ. P. 72(b)(2).

Because neither party objected, de novo review of the Report's conclusions is not

required. After reviewing the record and noting that the parties have agreed to the

$3,569.13 fee award, ECF 43, PgID 1208, the Court finds that the magistrate judge's
Case 2:11-cv-12452-SJM-KGA ECF No. 44, PageID.1211 Filed 04/06/21 Page 2 of 2




conclusions are factually based and legally sound. Accordingly, the Court will adopt

the Report's findings, and grant in part Plaintiff's motions for attorney's fees. ECF

30, 36, 38.

                                      ORDER

      WHEREFORE, it is hereby ORDERED that the magistrate judge's Report

and Recommendation [43] is ADOPTED.

      IT IS FURTHER ORDERED that Plaintiff's motions for attorney fees [30,

36, 38] are GRANTED IN PART.

      IT IS FURTHER ORDERED that Plaintiff's counsel will be AWARDED

$3,569.13 in attorney's fees for work performed under 42 U.S.C. § 406(b)

      SO ORDERED.



                                             s/Stephen J. Murphy, III
                                             STEPHEN J. MURPHY, III
                                             United States District Judge
Dated: April 6, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 6, 2021, by electronic and/or ordinary mail.


                                             s/David P. Parker
                                             Case Manager
